



Exhibit 10.1


May __, 2019




Sears Hometown and Outlet Stores, Inc.
5500 Trillium Boulevard, Suite 501
Hoffman Estates, Illinois 60192


Retention Agreement


Dear _____________:


Sears Hometown and Outlet Stores, Inc. (including any successor thereto, by way
of merger or otherwise, the “Company,” “we,” “our,” or “us”), in recognition of
the present uncertainty regarding the future of the Company and the possibility
of a sale of all or a portion of the Company’s business, is pleased to offer you
a special retention incentive, on the terms and conditions of this letter
agreement, to which we and you agree.


1.Minimum Guaranteed 2019 AIP Payment. Provided that you remain continuously
employed by the Company through the earlier of (i) April 15, 2020 or (b) one of
the Acceleration Events described in paragraph 2 below, your payment with
respect to the Company’s 2019 AIP shall not be less than 50% of your percentage
incentive opportunity under the 2019 AIP (the “Guaranteed Bonus”). If you remain
continuously employed by the Company through April 15, 2020 (and no Acceleration
Event has occurred with respect to you before that date) you shall be entitled
to payment of the greater of the Guaranteed Bonus and the amount determined
pursuant to the terms of the 2019 AIP.


2.Acceleration Events. Notwithstanding paragraph 2 above, the Guaranteed Bonus
shall be paid to you in full on an accelerated basis on or as soon as
practicable following the earliest to occur of the following (each an
“Acceleration Event”) provided that you remain continuously employed by the
Company until the applicable Acceleration Event:


a.the sale of all or substantially all the assets of the Company as of the date
hereof;


b.any person or group becomes a “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended), directly or indirectly,
of securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities eligible to vote for the
election of the Company’s Board of Directors; provided, however; that in the
case of any person or group that includes any of ESL Partners, L.P., RBS
Partners, L.P., ESL Investments, Inc., Transform Holdco LLC, Edward S. Lampert,
or any of their respective affiliates, “50%” shall be replaced by 90%;


c.the consummation of a reorganization, merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company (a
“Reorganization”), unless immediately following the Reorganization: (A) more
than 50% of the combined voting power of (x) the corporation resulting from the
Reorganization (the “Surviving Corporation”) or (y) if applicable, the ultimate
parent corporation that directly or indirectly has beneficial ownership of 100%
of the voting securities eligible to elect directors of the Surviving
Corporation, is represented by the voting securities of the Company that were
outstanding immediately prior to the Reorganization (or, if applicable, is
represented by shares into which such voting securities of the Company were
converted pursuant to the Reorganization), and such voting power among the
holders thereof is in substantially the same proportion as the voting power of
the voting securities of the Company among the holders thereof immediately prior
to the Reorganization;


d.the sale by the Company of all or substantially all of the assets of the
business segment of the Company (either Hometown or Outlet) in which you
currently are employed;





--------------------------------------------------------------------------------







e.a termination of your employment by the Company without Cause or by you for
Good Reason (as such terms are defined below) following the sale of all or
substantially all of the assets of either Hometown or Outlet.


3.Definitions. As used herein, (a) “Cause” means (i) a material breach by you
(other than a breach resulting from your incapacity due to a disability as
determined by the Company) of your duties and responsibilities, which breach is
demonstrably willful and deliberate on the your part, is committed in bad faith
or without reasonable belief that such breach is in the best interests of the
Company, and is not remedied by you in a reasonable period of time after receipt
of written notice from the Company specifying the breach, (ii) the commission by
you of a felony involving moral turpitude, or (iii) your dishonesty or willful
misconduct in connection with your employment with the Company, and (b) “Good
Reason” means that, without your written consent, your annual base salary in
effect on the date of this agreement is reduced by 10% or more, or your place of
employment is relocated by the Company to a business location that is more than
50 miles from your place of employment as of the date hereof.


4.Withholding. The Company shall withhold all applicable federal, state, or
local taxes of any kind (including your FICA obligation) from the Guaranteed
Bonus.


5.At Will Employment. Your employment with the Company and its wholly owned
subsidiaries remains at-will, meaning that you and the Company may terminate the
employment at any time, with or without Cause, and with or without notice to
you. Neither this letter agreement nor the Guaranteed Bonus has any effect on
the at-will nature of your employment.


6.Entire Agreement. This letter agreement contains all of the agreements,
understandings, and representations between the Company and you relating to the
subject matter of this letter agreement. This letter agreement supersedes all
prior and contemporaneous written and oral understandings, discussions,
agreements, representations, and warranties with respect to the subject matter.


7.Amendment; Governing Law. This letter agreement may not be amended or modified
except in writing signed by the Company and you. This letter agreement, for all
purposes, will be construed in accordance with the laws of Illinois without
regard to conflicts-of-law principles.


8.Section 409A. This letter agreement is intended to comply with, or be exempt
from, Section 409A of the Internal Revenue Code of 1986, as amended, and will be
construed and administered in accordance with Section 409A.


You are a valuable member of our team and we look forward to your continued
employment with us during this difficult period.


 
Very truly yours,


SEARS HOMETOWN AND OUTLET STORES, INC.


By: ___________________
Philip Etter
Vice President, Human Resources
Agreed to and accepted:


__________________________[NAME]
 






